Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 14, 1999, convicting him of criminal sale of a controlled substance in the second degree, criminal sale of a firearm in the third degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
The defendant has not, nor could he have, raised any non-*411frivolous issues in his supplemental pro se brief. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.